O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                           FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                              for                                EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                       May 16, 2019
                                                                                                      SEAN F. MCAVOY, CLERK


U.S.A. vs.              Verastegui, Sonny Ray Marcus                      Docket No.            2:19CR00009-WFN-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Sonny Ray Marcus Verastegui, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers, sitting in the Court at Spokane, Washington, on the 15th day of February 2019, under the following
conditions:

Standard Condition #6: Defendant shall report to the United States Probation Office before or immediately after release
and shall report as often as the direct, at such times and in such manner as they direct.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Sonny Ray Verastegui is alleged to have failed to report as directed by the undersigned officer on May 14,
and 15, 2019.

On February 26, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui.
Mr. Verastegui acknowledged an understanding of the conditions, which included standard condition #6.

On May 13, 2019, Mr. Verastegui reported to Pioneer Human Services for random drug testing, but failed to provide a urine
sample.

On May 14, 2019, at 12:51 p.m., the undersigned officer contacted Mr. Verastegui and instructed him to report to the U.S.
Probation Office by 4 p.m. and submit to drug testing.

At approximately 3:30 p.m. on May 14, 2019, Mr. Verastegui left the undersigned officer a voicemail message advising he
did not have transportation to the U.S. Probation Office on that date. Mr. Verastegui advised he would be at the U.S.
Probation Office the following morning. The undersigned officer attempted to contact Mr. Verastegui using his listed
telephone number on May 14, 2019, at 4 p.m. The undersigned officer left a voice mail message instructing Mr. Verastegui
to report to the U.S. Probation Office and submit to drug testing on May 15, 2019, at 8 a.m.

Mr. Verastegui failed to report to the U.S. Probation Office on May 15, 2019.

Violation #4: Sonny Ray Verastegui is alleged to have failed to report for random drug testing on April 26, 2019.

On February 26, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui.
He acknowledged an understanding of the conditions, which included additional condition #27.
Additionally, on February 26, 2019, the undersigned officer referred Mr. Verastegui to the phase urinalysis testing program
at Pioneer Human Services (PHS). Mr. Verastegui was instructed to contact PHS on a daily basis to determine if he was
required to submit to random drug testing.

On April 26, 2019, Mr. Verastegui failed to report for a random urinalysis at PHS.

Violation #5: Sonny Ray Verastegui is alleged to have failed to submit a urine sample for the purpose of drug testing on
May 13, 2019.

On February 26, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui.
Mr. Verastegui acknowledged an understanding of the conditions, which included additional condition #27.

Additionally, on February 26, 2019, the undersigned officer referred Mr. Verastegui to the phase urinalysis testing program
at Pioneer Human Services (PHS). Mr. Verastegui was instructed to contact PHS on a daily basis to determine if he was
required to submit to random drug testing.

Available records indicate Mr. Verastegui reported to Pioneer Human Services on May 13, 2019, at 5:27 p.m. for the purpose
of random drug testing. Mr. Verastegui "stalled" and did not provide a urine specimen on that date.

On May 14, 2019, the undersigned officer contacted Mr. Verastegui about not providing a urine specimen on May 13, 2019.
He reportedly attempted to provide a urine specimen on May 13, 2019, just prior to entering his substance abuse treatment
group at Pioneer Human Services (PHS). He stated he could not produce a sample prior to entering his treatment group.
It should be noted that PHS has a policy that prohibits clients to provide urine specimens during scheduled substance abuse
treatment groups.

      PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                           PREVIOUSLY REPORTED TO THE COURT
                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       May 16, 2019
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
THE COURT ORDERS
[ ]   The Issuance of a Warrant
[ ]   The Issuance of a Summons
[ 9]  The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
[ ]   Defendant to appear before the Judge assigned to the case.
[9 ]  Defendant to appear before the Magistrate Judge.
[ ]   Other

                                                                            Signature of Judicial Officer

                                                                              .BZ 
                                                                            Date
